KRUEGER, Judge.
The appellant was tried and convicted of the offense of unlawfully possessing for the purpose of sale spirituous intoxicating liquor; and his punishment was assessed at confinement in the state penitentiary for a term of three years.
Pending appeal, the law (Pen.Code 1925, art. 666 et seq., as amended) under which appellant was convicted has been repealed (Vernon’s Ann.P.C. art. 666 — 49).
The judgment is reversed and the prosecution is ordered dismissed.
PER CURIAM.
The foregoing op.inion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.